DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

Response to Arguments

35 U.S.C. 102 Rejections
Applicant’s arguments filed on 11/21/2022 have been fully considered and are moot because the arguments do not apply to the combination of references being used in the current rejection. For at least these reasons, applicant’s arguments are considered not persuasive.
 
Allowable Subject Matter
Claims 3, 10, 17, and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



	Claims 1-2, 4-9, 11-16, 18-23, and 25-28 are rejected under 35 U.S.C. 102(b) as being anticipated by Buse et al (US Patent 6,810,420) in view of White et al. (USPGPub 2004/0005039).

	As per claim 1, Buse teaches a method comprising:
 determining, by a first device located at a premises and based on one or more values in a first network address associated with the first device, at least a second network address of a plurality of network addresses (Buse, see column 2 line 13-25, PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet… If the PC can allocate its IP address it then performs an address resolution protocol on the address to check for any conflict and proceeds to use the allocated address)
sending, by the first device and based on the second network address, a first message (Buse, see fig. 2 Device sends to proxy “I_AM_HERE” MAC=08004e123456 IP = 0.0.0.0)
receiving, by the first device and from a second device located at the premises, a second message responsive to the first message (See fig. 2 Proxy responds to device “YOU_ARE IP = x.x.x.x. etc”) and 
Buse doesn’t explicitly teach communicating by the first device and based on the second network address being associated with the second device with the second device.
In analogous art White teaches communicating by the first device and based on the second network address being associated with the second device with the second device (White, see paragraph [0022], Each of the remote Ethernet devices communicates with customer premises modems in its neighborhood service area using an Internet Protocol over a first Ethernet standard with a digital subscriber line physical layer. Also see flow chart in fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of white and apply them on the teaching of Buse as doing so would enable activation and communication of remote devices with devices in customer premises. (White, see paragraph [0022]).

As per claim 2, Buse-White teaches the method of claim 1, wherein the one or more values comprises at least one of: a value within a subnet indicated by the first network address, a portion of an internet protocol address, one or more values subsequent to a last dotted decimal of the first network address, or one or more values at an end of the first network address (Buse, see column 2 line 13-17 PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet).

As per claim 4, Buse-White teaches the method of claim 1, wherein the second network address comprises at least one of an identifier associated with the second device, a media access control address, an ethernet address, or an internet protocol address (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 5, Buse-White teaches the method of claim 1, wherein the first network address comprises an internet protocol address and the second network address comprises an internet protocol address (Buse, see column 2 line 23-34, The device will return its MAC address (the third, 6-byte, field shown in FIGS. 4 and 5. Unconfigured devices will respond with an IP address field set to a convenially invalid value such as 0.0.0.0. Devices such as servers that have previously been configured will respond with an IP address field set to their IP address).

As per claim 6, Buse-White teaches the method of claim 1, further comprising determining, based on comparing a media access control address stored by the first device and a media access control address received in the second message, to communicate with the second device (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 7, Buse-White teaches the method of claim 1, wherein sending the first message comprises at least one of broadcasting a message comprising the second network address, querying the second network address, or sending an address resolution protocol message comprising the second network address (Buse, see column 3 line 39-43, the address may be tested for conflict with any existing addresses (stage 37). This may be done by means of an address resolution protocol (ARP) or an ICMP echo request).

As per claim 8, Buse teaches a device (see device in fig. 2) comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: 
determine, at a premises and based on one or more values in a first network address associated with the device, at least a second network address of a plurality of network addresses (Buse, see column 2 line 13-25, PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet… If the PC can allocate its IP address it then performs an address resolution protocol on the address to check for any conflict and proceeds to use the allocated address)
send, based on the second network address, a first message (Buse, see fig. 2 Device sends to proxy “I_AM_HERE” MAC=08004e123456 IP = 0.0.0.0)
 receive, from a second device located at the premises, a second message responsive to the first message; (Buse, See fig. 2 Proxy responds to device “YOU_ARE IP = x.x.x.x. etc”)  and 
Buse doesn’t explicitly teach communicating by the first device and based on the second network address being associated with the second device with the second device.
In analogous art White teaches communicating by the first device and based on the second network address being associated with the second device with the second device (White, see paragraph [0022], Each of the remote Ethernet devices communicates with customer premises modems in its neighborhood service area using an Internet Protocol over a first Ethernet standard with a digital subscriber line physical layer. Also see flow chart in fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of white and apply them on the teaching of Buse as doing so would enable activation and communication of remote devices with devices in customer premises. (White, see paragraph [0022]).

As per claim 9, Buse-White teaches the device of claim 8, wherein the one or more values comprises at least one of. a value within a subnet indicated by the first network address, a portion of an internet protocol address, one or more values subsequent to a last dotted decimal of the first network address, or one or more values at an end of the first network address. (Buse, see column 2 line 13-17 PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet).

As per claim 11, Buse-White teaches the device of claim 8, wherein the second network address comprises at least one of an identifier associated with the second device, a media access control address, an ethernet address, or an internet protocol address. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 12, BuseWhite teaches the device of claim 8, wherein the first network address comprises an internet protocol address and the second network address comprises an internet protocol address. (Buse, see column 2 line 23-34, The device will return its MAC address (the third, 6-byte, field shown in FIGS. 4 and 5. Unconfigured devices will respond with an IP address field set to a convenially invalid value such as 0.0.0.0. Devices such as servers that have previously been configured will respond with an IP address field set to their IP address).

As per claim 13, Buse-White teaches the device of claim 8, wherein the instructions, when executed by the one or more processors, further cause the device to determine, based on comparing a media access control address stored by the device and a media access control address received in the second message, to communicate with the second device. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 14, Buse-White teaches the device of claim 8, wherein the instructions that, when executed by the one or more processors, cause the device to send the first message comprises instructions that, when executed by the one or more processors, cause the device to at least one of broadcast a message comprising the second network address, query the second network address, or send an address resolution protocol message comprising the second network address. (Buse, see column 3 line 39-43, the address may be tested for conflict with any existing addresses (stage 37). This may be done by means of an address resolution protocol (ARP) or an ICMP echo request).

As per claim 15, 
		[Rejection rational for claim 1 is applicable]. 

As per claim 16, Buse-White teaches the non-transitory computer-readable medium of claim 15, wherein the one or more values comprises at least one of: a value within a subnet indicated by the first network address, a portion of an internet protocol address, one or more values subsequent to a last dotted decimal of the first network address, or one or more values at an end of the first network address  (Buse, see column 2 line 13-17 PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet).

As per claim 18, Buse-White teaches the non-transitory computer-readable medium of claim 15, wherein the second network address comprises at least one of an identifier associated with the second device, a media access control address, an ethernet address, or an internet protocol address. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 19, Buse-White teaches the non-transitory computer-readable medium of claim 15, wherein the first network address comprises an internet protocol address and the second network address comprises an internet protocol address. (Buse, see column 2 line 23-34, The device will return its MAC address (the third, 6-byte, field shown in FIGS. 4 and 5. Unconfigured devices will respond with an IP address field set to a convenially invalid value such as 0.0.0.0. Devices such as servers that have previously been configured will respond with an IP address field set to their IP address).

As per claim 20, Buse-White teaches the non-transitory computer-readable medium of claim 15, further comprising determining, based on comparing a media access control address stored by the first device and a media access control address received in the second message, to communicate with the second device. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 21, Buse-White teaches the non-transitory computer-readable medium of claim 15, wherein sending the first message comprises at least one of broadcasting a message comprising the second network address, querying the second network address, or sending an address resolution protocol message comprising the second network address. (Buse, see column 3 line 39-43, the address may be tested for conflict with any existing addresses (stage 37). This may be done by means of an address resolution protocol (ARP) or an ICMP echo request).

As per claim 22, Buse teaches system comprising:
 a first device and a second device located at a premises, (Buse, see device and proxy in fig. 2) wherein the first device is configured to:
 determine, based on one or more values in a first network address associated with the first device, at least a second network address of a plurality of network addresses (Buse, see column 2 line 13-25, PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet… If the PC can allocate its IP address it then performs an address resolution protocol on the address to check for any conflict and proceeds to use the allocated address)
send, based on the second network address, a first message; (Buse, see fig. 2 Device sends to proxy “I_AM_HERE” MAC=08004e123456 IP = 0.0.0.0)
 receive, from the second device, a second message responsive to the first message; (Buse, See fig. 2 Proxy responds to device “YOU_ARE IP = x.x.x.x. etc”) and 
Buse doesn’t explicitly teach communicating by the first device and based on the second network address being associated with the second device with the second device.
In analogous art White teaches communicating by the first device and based on the second network address being associated with the second device with the second device (White, see paragraph [0022], Each of the remote Ethernet devices communicates with customer premises modems in its neighborhood service area using an Internet Protocol over a first Ethernet standard with a digital subscriber line physical layer. Also see flow chart in fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of white and apply them on the teaching of Buse as doing so would enable activation and communication of remote devices with devices in customer premises. (White, see paragraph [0022]).

As per claim 23, Buse-White teaches the system of claim 22, wherein the one or more values comprises at least one of: a value within a subnet indicated by the first network address, a portion of an internet protocol address, one or more values subsequent to a last dotted decimal of the first network address, or one or more values at an end of the first network address (Buse, see column 2 line 13-17 PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet).

As per claim 25, Buse-White teaches the system of claim 22, wherein the second network address comprises at least one of an identifier associated with the second device, a media access control address, an ethernet address, or an internet protocol address. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 26, Buse-White teaches the system of claim 22, wherein the first network address comprises an internet protocol address and the second network address comprises an internet protocol address. (Buse, see column 2 line 23-34, The device will return its MAC address (the third, 6-byte, field shown in FIGS. 4 and 5. Unconfigured devices will respond with an IP address field set to a convenially invalid value such as 0.0.0.0. Devices such as servers that have previously been configured will respond with an IP address field set to their IP address).

As per claim 27, BuseWhite teaches the system of claim 22, wherein the first device is further configured to determine, based on comparing a media access control address stored by the first device and a media access control address received in the second message, to communicate with the second device. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 28, Buse-White teaches the system of claim 22, wherein the first device is configured to send the first message by at least one of broadcasting a message comprising the second network address, querying the second network address, or sending an address resolution protocol message comprising the second network address. (Buse, see column 3 line 39-43, the address may be tested for conflict with any existing addresses (stage 37). This may be done by means of an address resolution protocol (ARP) or an ICMP echo request).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449